The Court informed him of the consequence of his plea, e nd that he was under no legal or moral * obligation to plead guilty; but that he had a right to deny the several charges, and put the government to the proof of them. He would not retract his pleas; whereupon the Court told him that they would allow him a reasonable time to consider of what had been said to him: and remanded him to prison. They directed the dtrk not to record his pleas, at present.
In the afternoon of the same day, the prisoner was again set to the bar, and the indictment for murder was once more read to him; he again pleaded guilty. Upon which the Court examined, under oath, the sheriff, the jailer, and the justice, (before whom the examination of the prisoner was had previous to his commitment,) as to the sanity of the prisoner; and whether there had not been tampering with him, either by promises, persuasions, or hopes of pardon, if he would plead guilty. On a very full inquiry, nothing of that kind appearing, the prisoner was again remanded, and the clerk directed to record the plea on both indictments.
On the last day of the term, the prisoner was brought to the bar, and the Attorney-General (Sullivan) moved for sentence; which the chief justice delivered in a solemn, affecting, and impressive address to the prisoner.
The sentence was entered on the indictment for the rape. He has since been executed.